DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Information Disclosure Statement 
The non-patent literature document in the information disclosure statements, filed 04/29/2022, has not been considered in light of untranslated document.

Claim Objections
            Claim1  objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" appears to be passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims  1 and 3 objected to because of the following informalities: (therebetween and therein). Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.


Reference of Prior Art
Nakamura et al. (US 20200115049, AERIAL VEHICLE AND METHOD OF CONTROLLING AERIAL VEHICLE).
Wolf et al. (US 6351043, Dynamically Balanced Small Electric Motor).

Chang et al. (US 20190234427, BALANCE STRUCTURE OF FAN). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1  and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and further in view of Wolf and further in view of Chang.

Re Claim 1          Referring to the figures and detailed description above, Nakamura discloses:  A motor mounted on a drone (¶ 0126), the motor comprising: 
However Nakamura fails to teach as disclosed by Wolf: a rotor (1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Wolf teachings of a rotor into the Nakamura such that the interaction between the windings and magnetic fields which produces a torque around the rotor's axis that causes the rotation of the rotor to rotate the element to be driven.
a propeller mounting portion with a propeller detachably attached, the rotor being rotatable about a central axis (Nakamura  ¶ 0116 and item 2202 that comprises a propeller mounting portion with a propeller detachably attached, wherein the propeller is rotatable about a central axis); 
a stator (Wolf 2) facing the rotor in a radial direction with a gap therebetween (Wolf 2 and 5); 
a balancer (Wolf 9)
However Nakamura, as modified above, fails to teach as disclosed by Chang: an auto-balancer capable of automatically correcting dynamic balance of the rotor (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Chang teachings of an auto-balancer capable of automatically correcting dynamic balance of the rotor into the Nakamura, as modified above, such that torque equilibrium is achieved to meet the required vibration specifications.

Re Claim 2    Referring to the figures and detailed description above, Nakamura, as modified above, discloses:   The motor according to claim 1, wherein the rotor includes: a shaft disposed along the central axis (Wolf 4); and a rotor body fixed to the shaft (Wolf a rotor body  is disposed in item 10); the propeller mounting portion is provided on the shaft closer to one side in an axial direction than a portion with the rotor body fixed (Wolf location of a rotor body  is disposed in item 10); and the auto balancer is provided on the shaft closer to the other side in the axial direction than the portion with the rotor body fixed (Wolf location of 9).

Re Claim 3    Referring to the figures and detailed description above, Nakamura, as modified above, discloses:    The motor according to claim 2, further comprising: a housing to house the rotor and the stator therein (Wolf item 10 to house rotor and stator); wherein the stator surrounds the rotor from radially outside the rotor; the auto-balancer includes (Wolf item 10 to house inner rotor inside the stator): a base (Chang 11, 112) including a housing portion in an annular shape about the central axis (Chang 114); and a movable body disposed inside the housing portion in a movable manner in a circumferential direction (Chang 12); the base is provided on the shaft in a portion protruding toward the other end in the axial direction from the housing (Chang 11, 112 and Wolf item 10); and the housing portion includes a radially outer peripheral edge portion positioned radially outward of a radially inner peripheral edge portion of the stator (Chang 114 and Wolf 2).

	Re Claim 4    Referring to the figures and detailed description above, Nakamura, as modified above,  discloses the claimed invention except for the base and the shaft are integrally formed.  it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

   Re claim 5    Referring to the figures and the Detailed Description Nakamura, as modified above, discloses: a top wall portion positioned closer to the one side in the axial direction than the stator (Wolf fig. 2, top wall of item 10); 
Nakamura, as modified above, fails to teach:  a plurality of fins provided on a surface of the top wall portion, closer to the one side in the axial direction. 
The Examiner takes official notice that it is old and well known in the art that a plurality of fins provided on a surface of the top wall portion, closer to the one side in the axial direction. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Redecker to comprise a plurality of fins provided on a surface of the top wall portion, closer to the one side in the axial direction as it is old and well known and it would have achieved the predictable result of thermal dissipation from the motor.

Re claim 6    Referring to the figures and the Detailed Description Nakamura, as modified above, discloses:  The motor according to claim 1, wherein the rotor includes: a shaft disposed along the central axis (Wolf abstract); and a rotor body fixed to the shaft (Wolf a rotor body  is fixed to the shaft 4); the propeller mounting portion is provided on the shaft in a portion positioned closer to the one side in the axial direction than the portion with the rotor body fixed (Nakamura  ¶ 0116 and item 2202 that comprises a propeller mounting portion with a propeller that is closer to the one side in the axial direction than the portion with the rotor body fixed); and the auto balancer is provided on the shaft in a portion positioned closer to the one side in the axial direction than the portion with the rotor body fixed and closer to the other side in the axial direction than the propeller mounting portion (Nakamura 9).

Re claim 7    Referring to the figures and the Detailed Description Nakamura, as modified above, discloses:  A rotor device comprising: the motor according to claim 1; and the propeller (Nakamura  ¶ 0116 and item 2202).

Re claim 8    Referring to the figures and the Detailed Description Nakamura, as modified above, discloses: A drone comprising: the rotor device according to claim 7 (Nakamura  ¶ 0043, 0116 and item 2202).

Re claim 9    Referring to the figures and the Detailed Description Nakamura, as modified above, discloses:  The drone according to claim 8, wherein a plurality of the rotor devices is provided (Nakamura  ¶ 0043, 0116 and item 2202).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642